EXAMINER’S COMMENT REGARDING IDS
The Cordaro NPL has been considered. The Examiner was able to locate a publication date as early as 2016 for the Cordaro reference. 

Examiner’s Statement of Reasons for Allowance
Applicant’s arguments dated 2/9/2022 are persuasive. 
The subject matter of independent claim(s) in the amendment submitted on 2/9/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a controllable stiffness catheter, comprising: a shaft including an inner sheath defining an access lumen and an outer sheath, and defining an annulus therebetween, the distal ends of the inner sheath and the outer sheath being longitudinally fixed to one another and being sized for neurological vascular procedures; and a vacuum device fluidically connected to the vacuum connection and configured to apply the vacuum to the annulus; wherein, responsive to the vacuum being applied to the vacuum connection, pressure is lowered within the annulus, the outer sheath and the inner sheath are drawn toward one another, and the shaft is stiffened over at least the distal portion of the annulus to substantially and passively stiffen and maintain a current shape of the shaft over at least the distal portion of the annulus, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2004/0054322 to Vargas which discloses a controllable stiffness catheter (Fig. 17A), comprising: a shaft (formed by rigidizing structures 180) including an inner sheath (compliant inner tube 181, paragraph 75 and Fig. 17A) defining an access lumen (lumen of inner tube 181) and an outer sheath (compliant outer tube 182; paragraph 75 and Fig. 17A), the inner sheath (inner tube 181) and the outer sheath (outer tube 182) each having a proximal end and a distal end (proximal end is where vacuum connection is located, distal end is opposite the end with the vacuum connection), the outer sheath (outer tube 182) surrounding the inner sheath (inner tube 181) from the proximal end of the inner sheath to the distal end of the inner sheath (see Fig. 17A) and defining an annulus therebetween (annular space; paragraph 75 and Fig. 17A), the annulus including a proximal portion having a vacuum connection (where vacuum P connects to the device) to which a vacuum 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783